COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-14-00346-CV


IN THE INTEREST OF E.F., A
MINOR CHILD




                                   ----------

          FROM THE 16TH DISTRICT COURT OF DENTON COUNTY
                   TRIAL COURT NO. 2013-50361-367

                                   ----------

                       MEMORANDUM OPINION 1

                                   ----------

      Pro se Appellant R.C.F. (Father) attempts to appeal “from the order . . .

orally entered . . . on October 11, 2014.” On November 5, 2014, we notified the

parties of our concern that we have no jurisdiction in this matter because it

appears that there is no final judgment or order subject to appeal, and we

allowed the parties a reasonable time to cure the defect. On December 22,

      1
      See Tex. R. App. P. 47.4.
2014, we reiterated the jurisdictional concerns stated in our first letter and notified

the parties of our additional concern that we lack jurisdiction because “‘the order

(that) was orally entered’” does not appear to be a final judgment or appealable

interlocutory order. We indicated that we could dismiss this appeal for want of

jurisdiction absent a timely response showing grounds to continue the appeal.

We received no response to either letter.

      The “Register of Actions” in this case, which is still pending below, does

not indicate that the trial court signed or rendered an order on October 11, 2014,

but does provide an October 10, 2014 “Judicial Docket Entry” indicating that a

temporary order was rendered on October 10 after a hearing on a motion for

temporary orders. No written, temporary order appears to have been signed.

But even a written, temporary order signed by the trial judge is not an appealable

interlocutory order. 2

      Accordingly, we dismiss this appeal for want of jurisdiction. 3




      2
        See Tex. Fam. Code Ann. § 105.001(e) (West 2014); see also Tex. Civ.
Prac. & Rem. Code Ann. § 51.014(a) (West Supp. 2014) (listing types of
appealable interlocutory orders); Lehmann v. Har–Con Corp., 39 S.W.3d 191,
195 (Tex. 2001) (stating that generally an appeal may be taken only from a final
judgment and that a judgment is final and appealable if it disposes of all parties
and all issues); In re J.W.L., 291 S.W.3d 79, 83 (Tex. App.—Fort Worth 2009,
orig. proceeding [mand. denied]) (reiterating that temporary orders in family law
cases are not appealable).
      3
       See Tex. R. App. P. 42.3(a), 43.2(f).



                                          2
                                      PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: January 29, 2015




                              3